DETAILED ACTION
This final office action is responsive to applicant’s amendment filed on 07/14/2021 in which claims 1 and 12 were amended.
Claims 1 - 19 are currently pending and under examination, of which claims 1 and 12 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection under 35 U.S.C. 101 as being directed to a judicial exception, abstract idea without significantly more is withdrawn as necessitated by applicant’s amendments to independent claims 1 and 12 with arguments dated 07/14/2021 which are considered largely persuasive.
The rejection under 35 U.S.C. 103 obviousness is withdrawn and updated to reflect present claim status as amended. Applicant’s argument dated 07/14/2021 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Nguyen et al., “A Probabilistic Model for Collaborative Filtering with Implicit and Explicit Feedback Data”, (arXiv 1705.02085v1) hereinafter Nguyen, in view of 
Sidana et al., “Representation Learning and Pairwise Ranking for Implicit and Explicit Feedback in Recommendation Systems”, (arXiv 1705.00105v1) hereinafter Sidana.
With respect to claim 1, Nguyen teaches: 
	A method {Nguyen [Abstract] “we propose a model that efficiently combines explicit and implicit feedback in a unified model for rating prediction”} comprising: 
identifying a first data set describing occurrences of a first event type, the first data set comprising a first plurality of user-content pairs relating a first set of users with content and whether the first event type was observed; {Nguyen [P.2 Sect.2.1] “user-item pair” wherein item is content. Event type occurrences are detailed comprising implicit feedback “The implicit feedback of a user-item pair… implicit feedback of user u to item i is observed (i.e., the click, views or purchase of item i by user u)”. For example, first event type is click from [P.3 Sect3.1 ¶2] “list of all items that u have clicked”}
identifying a second data set describing occurrences of a second event type, the second data set comprising a second plurality of user-content pairs relating a second set of users with content and whether the second event type was observed, the second set of users and the first set of users having a set of users in common; {Nguyen discloses “user-based context” and “session based context” whereby context of user/session logically renders second event type occurrences. For example: views, purchase history, or clicks in the click-list of items [P.3 Sect3.1], [Abstract]. Further, explicit feedback is provided with rating that, despite relation of triplet, identifies user and item with matrix factorization to comprise “set of users” [P.2 Sect2 LeftCol]. Said users are described “vectors in a shared latent space”, and comprise “updating user vectors” [P.4 RtCol ¶4]}
jointly training a set of embeddings for a joint set of users {Nguyen [P.2 ¶3] “jointly learns the MF and item embedding model together”, [P.4 Sect3.2-3.3]} comprising the users in the first set of users and the users in the second set of users, wherein embeddings that correspond to the set of users in common are trained based on co-occurrences of events of the first event type in the first plurality of user-content pairs and co-occurrences of events of the second event type in the second plurality of user content pairs; {Nguyen [P.3 Sect3.1 Last¶] “co-occurrence of items in the click history of users” wherein click history per user context determines first/second event types}
training embeddings that correspond to users that are in the first set of users but not the set of users in common based on the embeddings that correspond to the set of users in common; and {Nguyen [P.4 RtCol ¶2] “Fore each user u, at each iteration, we calculate the partial derivative of L(θ,є,ρ,α) with respect to θu while fixing other parameters”, [P.5 Sect4.4]}
training a machine learning computer model that predicts the likelihood of occurrence of a future event of the first event type for a user with respect to a content item based on the embedding for the user in the jointly trained set of embeddings, {Nguyen [P.3 Sect.3] discloses “probabilistic matrix factorization for rating prediction” wherein “p(i|j) is the probability that i appear in context of j” as per Eq.8 model description}
wherein the trained embeddings for each user comprises a vector of values that describes the user based on a position of the embedding in a common latent space. {Nguyen [P.2 Sect2.2.1 ¶1] details “vectors in a shared latent space: user u is represented by vector θu ∈ IRd (u = 1, 2, …, N)”. Further, it is noted that the term “position” does not find direct support in the instant specification}
	However, Nguyen does not explicitly state the user vector indexes by position. This is cured by Sidana. Sidana discloses [P.3 Sect3.1] “U = {1, …, N} is the set of indexes over users… position of u or i in their respective sets”, Eq. (2), Alg 1-2.
	Both Sidana and Nguyen are directed to ranking recommenders with implicit/explicit feedback thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the user vector of Nguyen as position-indexed detailed by Sidana for the benefit as noted “recommends items to users based on the feedback provided by similar other users” (Sidana [P.2 ¶1]) and/or “jointly learns a new representation of users and items in an embedded space as well as the preference relation of users over pairs of items” (Sidana [Abstract]).

With respect to claim 7, the combination of Nguyen and Sidana teaches the method of claim 1, further comprising: 
	determining a sample size for the second plurality of user-content pairs based on ratio of a size of the first data set and a size of the second data set; and selecting a sample of the second plurality of user-content pairs based on the sample size; wherein the set of embeddings for the joint set of users are jointly trained based on the first plurality of user-content pairs and sample of the second plurality of the user-content pairs. {Sidana [P.4 Alg.1] “sample a mini-batch Sn of size n from the user-item matrix” whereby [P.4 Sect3.3 ¶1-2] “we considered the logistic surrogate ranking loss for the definitions of Lc and Lp estimated over mini-batches of size n” per Equation loss calc over sets U and I}
	One of ordinary skill in the art would have considered it obvious prior to the effective filing date to implement mini-batch sample sizing over joint loss as disclosed by Sidana in combination with Nguyen for the motivation of “using the back-propagation algorithm on mini-batches defined over a user-item matrix” [P.9 ¶1] and/or “respect the relative ordering of items for users of the training set” [P.3 Sect3.1 ¶3].

With respect to claim 12, the rejection of claim 1 is incorporated. Claim 12 further discloses 
	A non-transitory computer-readable medium containing computer program code executable on a processor {Sidana [P.6 Last¶] “We run all experiments on a cluster of five 32 core Intel Xeon @ 2.6GHz CPU (with 20MB cache per core) systems with 256 Gig RAM running Debian GNU/Linux 8.6 (wheezy) operating system. All subsequently discussed components were implemented in Python3 using the TensorFlow library”} for: 
	One of ordinary skill in in the art would have considered it obvious prior to the effective filing date to implement the techniques of Nguyen utilizing computer elements of Sidana as applying known devices for known techniques to yield predictable results as routine computer elements.
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 18 is rejected for the same rationale as claim 7.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Sidana in view of 
Catherine et Cohen, “TransNets: Learning to Transform for Recommendation”, (arXiv 1704.02298v1) hereinafter Catherine.
With respect to claim 2, the combination of Nguyen and Sidana teaches the method of claim 1. Catherine teaches further comprising: 
	further training the embeddings that correspond to users that are in the first set of users, but not the set of users in common, based on co-occurrences of events of the first event type in the first plurality of user-content pairs; and training embeddings that correspond to users that are in the second set of users, but not the set of users in common, based on co-occurrences of events of the second event type in the second plurality of user-content pairs. {Catherine [P.4 Sect2.6.3] discloses “learn to transform the occurrence of different features… For example, it could learn to transform the occurrence of features corresponding to say, ‘love indian cuisine’ & ‘dislike long wait’ in the user profile, and ‘lousy service’ & ‘terrible chicken curry’ in the item (restaurant) profile, to a feature corresponding to say, ‘disappointed’ in the target review” [P.7 Tbl.3] whereby two phrases x & y are co-occurrence, such that [P.6 Sect3.6] “training set written for itemQ by other users”. Such a framework is Fig 3, Alg 1}
	Catherine is directed to machine learning recommenders thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement transformer learning of feature occurrence disclosed by Catherine as “context feature” [P.1 Sect.1 ¶2] and/or “pre-trained embedding” [P.2 ¶1] for “sub-network” [P.3 Sect2.4 ¶5]. Doing so would provide a tool with “expressive power” [P.4 Sect2.6.3] and “TransNets and extensions of it improve substantially over the previous state-of-the-art” [Abstract].

    PNG
    media_image1.png
    699
    777
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    769
    782
    media_image2.png
    Greyscale


Claim 13 is rejected for the same rationale as claim 2.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Sidana in view of 
Cai et al., “SPMC: Socially-Aware Personalized Markov Chains for Sparse Sequential Recommendation”, (arXiv 1708.04497v1) hereinafter Cai.
With respect to claim 3, the combination of Nguyen, Sidana, and Catherine teaches the method of claim 2. Cai teaches further comprising: 
	further training the embeddings that correspond to the users that are in the second set of users, but not the set of users in common, based on the embeddings that correspond to the set of users in common. {Cai [P.2 Tbl.1] “friend set of user u; Fu ∈ U” as separate from user set U and where Eq. Fig 2 models Fu with merged embeddings [P.3 Sect3.2] detailing cold-start}
	Cai is directed to machine learning recommenders thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail user sets with social awareness so as to simultaneously model sequential activities of user and their friends such as in in movie selection where weights are learned for different friends, Fig 1.

    PNG
    media_image3.png
    369
    579
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    502
    560
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    175
    1094
    media_image5.png
    Greyscale

Claim 14 is rejected for the same rationale as claim 3. 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Sidana in view of 
He et al., “Neural Collaborative Filtering”, hereinafter He.
With respect to claim 4, the combination of Nguyen and Sidana teaches the method of claim 1. He teaches wherein 
	the embeddings that correspond to users that are in the first set of users, but not the set of users in common, are indirectly trained by the second plurality of user-content pairs by way of the embeddings that correspond to the set of users in common. {He [P.174 ¶2] “implicit feedback, which indirectly reflects users’ preferences” is learned as [P.174 Last¶] “similarity between two users can also be measured with an inner product, or equivalently, cosine of the angle between their latent vectors” as illustrated Figs 1,3 compared to instant application Figs 4-5}
	He, presently with over 2400 citations, is directed to machine learning recommenders thus being analogous. One having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the implicit feedback and matrix factorization of Nguyen according to the technique of He for the motivation of finding similarity among users [P.174-175 PgBrk] and/or “optimizing the log loss for learning from implicit data” [P.179 Sect4.3 ¶1].
Instant Application Figs 4-5			   Prior Art (He) Figs 1, 3

    PNG
    media_image6.png
    345
    321
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    342
    694
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    468
    479
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    503
    752
    media_image9.png
    Greyscale

Claim 15 is rejected for the same rationale as claim 4.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Sidana in view of 
Nedelec et al., “Specializing Joint Representations for the task of Product Recommendation”, (arXiv 1706.07625v1) hereinafter Nedelec.
With respect to claim 5, the combination of Nguyen and Sidana teaches the method of claim 1. Nedelec teaches wherein 
	the first plurality of user-content pairs further relates a first set of content to users for which the first event type was observed, and the second plurality of user-content pairs further relates a second set of content to users for which the first event type was observed, the method further comprising: jointly training a set of embeddings for a joint set of content comprising the content in the first set of content and the content in the second set of content. {Nedelec discloses Content2Vec and Prod2Vec in a framework which merges embeddings into a joint representation, [P.1-2 Sect.1 ¶4-7] illustrated Fig 1. Co-training of embeddings across modalities is set forth per [P.5 Sect5.1] Eqs. 4-8}
	Nedelec is directed to machine learning recommenders thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement techniques disclosed by Nedelec for the benefit of learning from a specialized joint representation [P.2 Contr.] and/or for addressing hard/soft cold start regimes [P.6 LeftCol].

With respect to claim 6, the combination of Nguyen, Sidana, and Nedelec teaches the method of claim 5, further comprising: 
	identifying a set of content in common by matching content of the first set of content in the first data set to content of the second set of content in the second data set; {Nedelec [P.3-4 PgBrk] discloses mapping products, wherein mapping is matching, illustrated Fig 2}
wherein embeddings that correspond to the set of content in common are trained based on co-occurrences of events of the first event type in the first plurality of user-content pairs and co-occurrences of events of the second event type in the second plurality of user content pairs, wherein the embeddings that correspond to content that is in the first set of content, but not the set of content in common, are trained based on co-occurrences of events of the first event type in the first plurality of user-content pairs, and the embeddings that correspond to content that is in the second set of content, but not the set of content in common, are trained based on co-occurrences of events of the second event type in the second plurality of user- content pairs. {Nedelec discloses co-occurrence embedding with Prod2Vec, Content2Vec per [P.4 Sect4.3] and coverage [P.1 RtCol] in bold. User behavior such as shopping is captured as sequential data and evaluated as matrix factorization to yield content-specific embedding modules [P.3 Sect3.1] in bold} Motivation for combination is applied equally as in claim 5.

Claims 16-17 are rejected for the same rationale as claims 5-6, respectively.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Sidana in view of 
Aslay et al., “Revenue Maximization in Incentivized Social Advertising”, hereinafter Aslay.
With respect to claim 8, the combination of Nguyen and Sidana teaches the method of claim 1. Aslay teaches wherein: 
	the first data set describes interactions between the first set of users and one or more advertisements, and the first event type is a conversion event {Aslay [P.2] “users selected to endorse ad i” for advertisement campaign}; and 
the second data set describes interactions between the second set of users and one or more content items in a non-promotional content channel {Aslay [P.1 Sect.1] “ online advertising channels… organic (i.e., non-promoted) posts”}.
	Aslay is directed to modeling of social data for advertisement thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe Nguyen’s purchase history and view/click data according to advertisements and/or non-promotional posts disclosed by Aslay as simple substitution of data label to obtain predictable results. Views and clicks to yield purchase history as in Nguyen fairly suggests the context of advertising disclosed by Aslay.

With respect to claim 9, the combination of Hsieh, Biswas, and Wu teaches the method of claim 8, wherein: 
	a content item described in the second data matches an advertisement in the first data set {Aslay [P.12 Sect.6 ¶2] “matching ads” i.e., [P.12 ¶3] “ads having the same distribution”, [P.2 Last¶]}. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Sidana in view of 
Tanaka et al., “Inferring Latent Triggers of Purchases with Consideration of Social Effects and Media Advertisements”, hereinafter Tanaka.
With respect to claim 10, the combination of Nguyen and Sidana teaches the method of claim 1. Tanaka teaches wherein: 
	the first data set describes interactions between the first set of users and one or more advertisements, and the first event type describes a first type of conversion event; and the second data set describes interactions between the second set of users and one or more advertisements, and the second event type describes a second type of conversion event different from the first type of conversion event. {Tanaka [P.543] Tbl.1 notation details sets of users, items, purchase events, and advertisements further resolves “user of the jth purchase event of item i” and “user of the kth view event of item i”. Conversion events of first/second are purchase events and separately view events, purchase of different item i, or adding an item to a shopping cart. These events are modeled as joint distribution with inferred latent triggers, [P.546-57 Sect4.2.1]}
	Tanaka is directed to recommender model for social interaction thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe the purchasing of Nguyen as set forth by Tanaka for the benefit of discerning “purchase rate based on the social effects received from other users” [P.346 ¶2] so as to develop “marketing strategies based on social effects such viral marketing” [P.551 ¶3].

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Sidana in view of 
Hsieh et al., “Collaborative Metric Learning”, hereinafter Hsieh.
With respect to claim 11, the combination of Nguyen and Sidana teaches the method of claim 1. Hsieh teaches further comprising identifying the set of users in common by matching users of the first set of users to users of the second set of users; the matching comprising: 
	retrieving first data characterizing a first user of the first set of users; retrieving second data characterizing a second user of the second set of users; and comparing the first data and the second data to determine whether the first user matches the second user {Hsieh [P.198 ¶2] “user-user and item-item similarity is also encoded in their euclidean distances in this joint space” euclidean distance for similarity is comparing for any two users in the shared, joint space. [P.200 Sect.5]}.
	Hsieh is directed to recommendation model embeddings with latent vectors in joint space thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to index users as disclosed by Sidana using a user-user similarity set forth by Hsieh for the benefit of similarity propagation which pushes and pulls pairs to form tighter cluster [P.193 Sect.1 ¶3], Fig 3.

Claim 19 is rejected for the same rationale as claim 11.



















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124